DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-9 and 18-20 are withdrawn.
Claim 10 has been amended; support for the amendment can be found in [0030] of the original specification.
Claims 21 and 22 are newly added; support for these claims can be found in [0030] of the original specification.
Claims 10-17, 21 and 22 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al. (US 2014/0227574 A1), hereinafter Savinell, in view of Xing, W., et al. "Mechanism of iron inhibition by stearic acid Langmuir-Blodgett monolayers." Corrosion 51.1 (1995): 45-49, hereinafter Xing.

Regarding claim 10, Savinell discloses a method for a redox flow battery system (“iron flow battery”; [0044]) comprising; 

during a charging cycle of the redox flow battery system ([0046]), plating a metal (“iron plating”; [0046]) from an electrolyte solution (“anolyte”; [0047]), the electrolyte solution ([0047]) containing an additive (“an additive for reducing hydrogen evolution at the negative electrode”; [0049]), 

onto a negative electrode ([0046]) to form layers of metal (“iron plating”; [0046]); and during a discharging cycle of the redox flow battery system ([0046]), deplating the metal from the negative electrode into the electrolyte solution ([0046]).

Savinell further discloses that the additive may be “organic materials such as are suitable as surfactants and corrosion inhibitors” ([0049]), that the electrodes can be selected from any suitable electrode material ([0059]), and that the electrode may consist essentially of iron ([0023]; [0062]).

However, Savinell fails to disclose “wherein the additive is a fatty acid with a functional group configured to interact with cations of the metal to assemble the uniform and crack-free layers of metal”.

Xing discloses the use of stearic acid as a corrosion inhibitor for an iron electrode (pg. 46; Col. 1, para. 2 and 3) wherein the stearic acid forms monolayers (SA monolayers) on the iron electrode (pg. 46; Col. 1, para. 2 and 3). Xing discloses that “the SA monolayers were excellent inhibitors of Fe corrosion in the neutral solution. Inhibition efficiency increased with increases in the number of deposited monolayers. The inhibition effect was based on a blocking effect for Fe corrosion, with assistance from a negative catalysis effect resulting from formation of SA Fe(III) salt” (pg. 49; Col. 1, para. 2-3). Xing further discloses wherein the stearic acid is configured to interact with cations of the iron with the statement “an Fe(III) salt was evident at the interface between the SA monolayer and the Fe electrode surface” (pg. 48; Col. 2, para. 4; pg. 49; Col. 1, para. 1).



Therefore, it would have been obvious to one of ordinary skill in the art to try modifying Savinell by employing stearic acid as the electrolyte additive. In doing so, one of ordinary skill in the art would have been choosing from a finite number of identified, predictable solutions (i.e. known corrosion inhibitors for iron) with a reasonable expectation of success in inhibiting corrosion as desired by Savinell, and taught by Xing.

It is the examiner’s position that the assembly of “uniform and crack free layers of metal”–as is instantly claimed–is an inherent characteristic and/or property of the specifically disclosed redox flow battery system. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 



Regarding claim 11, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further inherently discloses transporting ions across a membrane separator ([0053]; Fig. 1) along a first direction during the charging cycle of the redox flow battery system and transporting ions across the membrane along a second, opposite direction during the discharging cycle of the redox flow battery system and wherein the membrane separator separates a negative electrode compartment from a positive electrode compartment of the redox flow battery system.  This limitation is inherent to a redox flow battery system because ion exchange through a separator–i.e. the flow of ions from one direction (ex. during charging) to another (ex. during discharge)–is a necessary feature of a redox flow battery that permits the flow of electric current and completion of the electrical circuit that defines the battery system. 

claim 12, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein transporting ions across the membrane separator ([0053]) includes transporting anions across an anion exchange membrane separator (“anionic membrane”; [0053]).  

Regarding claim 13, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses “an ion-selective porous membrane” ([0060]). Savinell fails to explicitly disclose wherein transporting ions across the membrane separator includes transporting cations across a cation exchange membrane separator.  However, it would have been obvious to one of ordinary skill in the art to have employed a cationic exchange membrane separator to obtain the predictable result of selectively transporting cations between the negative and positive electrode compartments to maintain a charge balance of the system. This is because the different types of ions in modified Savinell’s redox flow battery system are finite, and one of ordinary skill would therefore be tasked with selecting a type of ion to selectively transport. The ions in the system are one of two types–anionic and cationic. Consequently, the genus of ion-selective membranes is so small that, when considered in light of the totality of the circumstances, it would render obvious the claimed species or subgenus as "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). Ion selective membranes in redox flow batteries are 

Regarding claim 14, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein transporting ions across 

Regarding claim 15, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein plating the metal (“iron plating”; [0046]) onto the negative electrode ([0046]) includes forming monolayers (Xing pg. 48; Col. 2, para. 4; pg. 49; Col. 1, para. 1) of the metal (“iron”; [0046]) onto a surface of the negative electrode (Xing pg. 48; Col. 2, para. 4; pg. 49; Col. 1, para. 1)

It is the examiner’s position that the formation of “self-assembled monolayers of the metal onto a surface of the negative electrode”–as is instantly claimed–is an inherent characteristic and/or property of the specifically disclosed redox flow battery system. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 



Regarding claim 16, modified Savinell discloses all claim limitations of the present invention as set forth above. 

It is the examiner’s position that “wherein forming self-assembled monolayers of the metal on the surface of the negative electrode includes stacking successive layers of metal along a direction perpendicular to a surface of the negative electrode”–as is instantly claimed–is an inherent characteristic and/or property of the specifically disclosed redox flow battery system. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

The instant specification discloses that stearic acid may be used to stack successive layers of metal along a direction perpendicular to a surface of a negative electrode ([0031-0033]; Fig 7). Modified Savinell discloses stearic acid as an electrolyte additive. Thus, modified Savinell presents an identical additive to that taught by applicant. Thus, it is the examiner’s position that the “stacking successive layers of metal along a direction perpendicular to a surface of the negative electrode” is inherent as “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 17, modified Savinell discloses all claim limitations of the present invention as set forth above. It is the examiner’s position that “wherein forming self-assembled monolayers includes forming chemical bonds between the additive and the metal so that the metal is surrounded by chemically inert tails of the additive”–as is instantly claimed–is an 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

The instant specification discloses that stearic acid may be used to form chemical bonds to an iron center of an iron electrode so that the iron center is surrounded by chemically inert tails of the stearic acid ([0030]). Modified Savinell discloses stearic acid as an electrolyte additive and an iron electrode. Thus, modified Savinell presents a substantially identical additive and electrode to that taught by applicant. Thus, it is the examiner’s position that the limitation “wherein forming self-assembled monolayers includes forming chemical bonds between the additive and the metal so that the metal is surrounded by chemically inert tails of the additive” is inherent as “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 21, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein the functional group of the fatty acid (Xing “stearic acid” pg. 46; Col. 1, para. 2) is a carboxylate (Xing “stearic acid” pg. 46; Col. 1, para. 2).

Regarding claim 22, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein the fatty acid is stearic acid (Xing “stearic acid” pg. 46; Col. 1, para. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727